SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2015 OR [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 001-35034 Wolverine Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 27-3939016 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 5710 Eastman Avenue, Midland, Michigan (Address of Principal Executive Offices) Zip Code (989) 631-4280 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such requirements for the past 90 days. YES X NO . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES X NO . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X The number of shares outstanding of the Registrant’s common stock, $0.01 per share, as of October 26, 2015, was 2,179,732. Wolverine Bancorp, Inc. Form 10-Q Index Page Part I. Financial Information Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2015 (unaudited)and December 31, 2014 1 Condensed Consolidated Statements of Income and Comprehensive Incomefor the three months and nine months ended September 30, 2015 and 2014 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the nine months endedSeptember 30, 2015 and 2014 (unaudited) 3 Condensed Consolidated Statement of Changes in Stockholders’ Equity for thenine months ended September 30, 2015 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures about Market Risk 38 Item 4. Controls and Procedures 39 Part II. Other Information Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults upon Senior Securities 40 Item 4. Mine Safety Disclosures 40 Item 5. Other Information 40 Item 6. Exhibits 41 Signature Page Wolverine Bancorp, Inc. Condensed Consolidated Balance Sheets (Amounts in Thousands, except per share data) September 30, 2015 December 31, 2014 (Unaudited) Assets Cash and due from banks $ 354 $ 477 Interest-earning demand deposits 11,208 29,209 Cash and cash equivalents 11,562 29,686 Interest-earning time deposits 13,223 - Investment securities held to maturity 500 - Loans held for sale 1,509 570 Loans, net of allowance for loan losses of $9,482 and $7,976 306,819 296,477 Premises and equipment, net 1,315 1,384 Federal Home Loan Bank stock 2,700 2,500 Other real estate owned 260 335 Accrued interest receivable 831 777 Other assets 5,211 4,895 Total assets $ 343,930 $ 336,624 Liabilities and Stockholders’ Equity Liabilities Deposits $ 231,050 $ 223,529 Federal Home Loan Bank advances 47,000 50,000 Interest payable and other liabilities 3,352 1,557 Total liabilities 281,402 275,086 Commitments and Contingencies Stockholders’ Equity Common Stock, $0.01 par value per share: Authorized – 100,000,000 shares Issued and outstanding – 2,193,251 and 2,263,848 at September 30, 2015 and December 31, 2014 22 23 Unearned employee stock ownership plan (ESOP) ) ) Additional paid-in capital Retained earnings Total stockholders’ equity 62,528 61,538 Total liabilities and stockholders’ equity $ 343,930 $ 336,624 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Wolverine Bancorp, Inc. Condensed Consolidated Statements of Income and Comprehensive Income (Amounts in Thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (Unaudited) Interest and Dividend Income Loans $ 4,055 $ 3,754 $ 11,340 $ 10,719 Investment securities and other 51 44 176 160 Total interest and dividend income 4,106 3,798 11,516 10,879 Interest Expense Deposits 369 305 1,044 790 Borrowings 484 512 1,538 1,549 Total interest expense 853 817 2,582 2,339 Net Interest Income 3,253 2,981 8,934 8,540 Provision for Loan Losses 150 300 650 795 Net Interest Income After Provision for Loan Losses 3,103 2,681 8,284 7,745 Noninterest Income Service charges and fees 85 68 227 173 Net gain on loan sales 197 181 509 472 Net gain (loss) on sale of real estate owned ) Other 86 49 283 126 Total noninterest income 271 258 885 734 Noninterest Expense Salaries and employee benefits 1,108 1,035 3,184 3,564 Net occupancy and equipment expense 200 227 624 675 Information technology expense 60 59 175 181 Federal deposit insurance corporation premiums 58 49 162 163 Professional and services fees 104 93 293 345 Other real estate owned expense 12 7 42 65 Loan legal expense 95 ) 208 27 Advertising expense 34 38 101 130 Michigan business tax 47 43 140 140 Other 271 244 724 796 Total noninterest expense 1,989 1,775 5,653 6,086 Income Before Income Tax 1,385 1,164 3,516 2,393 Provision for Income Taxes 470 415 1,131 859 Net Income and Comprehensive Income $ 915 $ 749 $ 2,385 $ 1,534 Earnings Per Share: Basic $ 0.45 $ 0.36 $ 1.17 $ 0.73 Diluted $ 0.44 $ 0.35 $ 1.15 $ 0.72 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Wolverine Bancorp, Inc. Condensed Consolidated Statement of Cash Flows (Amounts in Thousands) Nine months ended September 30, Operating Activities (Unaudited) Net income $ 2,385 $ 1,534 Items not requiring (providing) cash Depreciation 173 191 Deferred income taxes ) - Provision for loan losses 650 795 Loss (gain) on other real estate owned 134 37 Loans originated for sale ) ) Proceeds from loans sold 16,142 15,269 Net gain on sale of loans ) ) Share based compensation 238 235 Earned ESOP shares 195 - Changes in Interest receivable and other assets 80 105 Interest payable and other liabilities 1,795 1,239 Net cash provided by operating activities 4,291 4,512 Investing Activities Net change in time deposits purchased ) - Purchase of held to maturity securities ) - Proceeds from calls, maturities and pay-downs of held to maturity securities - 123 Net change in loans ) ) Proceeds from sale of real estate owned 87 551 Purchase of FHLB stock ) - Purchase of premises and equipment ) ) Net cash used by investing activities ) ) Financing Activities Net change in demand deposits, money market, checking and savings accounts 8,224 14,009 Net change in certificates of deposit ) 33,517 Repayment of Federal Home Loan Bank advances ) ) Proceeds from Federal Home Loan Bank advances 10,000 - Net change in Fed funds purchased - 3,000 Proceeds from stock options exercised - 28 Purchase of common stock ) ) Net cash provided by financing activities 2,693 37,892 Change in Cash and Cash Equivalents ) 6,740 Cash and Cash Equivalents, Beginning of Period 29,686 26,181 Cash and Cash Equivalents, End of Period $ 11,562 $ 32,921 Supplemental Disclosures of Cash Flows Information Interest paid $ 2,542 $ 2,335 Income taxes paid 895 Loans transferred to real estate owned 176 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 WolverineBancorp, Inc. Condensed Consolidated Statement of Change in Stockholders’ Equity (Amounts in Thousands, except share data) (Unaudited) Common Stock Additional Paid- in Capital Unearned ESOP Shares Retained Earnings Total Stockholders' Equity Balances at January 1, 2015 $ 23 $ 18,640 $ ) $ 44,439 $ 61,538 Net Income - - - 2,385 2,385 Purchase of 75,202 shares of common stock (1 ) ) - - ) Share based compensation expense - 238 - - 238 ESOP shares earned - 117 78 - 195 Balances at September 30, 2015 $ 22 $ 17,168 $ ) $ 46,824 $ 62,528 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Wolverine Bancorp, Inc. Form 10-Q (Table Amounts in Thousands Except Per Share Amounts) Notes to Condensed Consolidated Interim Financial Statements (Unaudited) Note 1: Basis of Presentation The unaudited condensed consolidated financial statements of Wolverine Bancorp, Inc. (the “Company”), the holding company of Wolverine Bank (the "Bank"), have been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP") for interim financial information and the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) believed necessary for a fair presentation have been included. The condensed consolidated balance sheet of the Company as of December 31, 2014 has been derived from the audited consolidated balance sheet of the Company as of that date. Operating results for the three and six month periods ended September 30, 2015 are not necessarily indicative of the results that may be expected for the year ending December 31, 2015. These consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto filed as part of our Annual Report on Form 10-K as filed with the Securities and Exchange Commission on March 31, 2015. Note 2: Accounting Developments The FASB has issued ASU No. 2015-05, “ Intangibles - Goodwill and Other - Internal-Use Software (Subtopic 350-40): Customer’s Accounting for Fees Paid in a Cloud Computing Arrangement . ” Existing GAAP does not include explicit guidance about a customer’s accounting for fees paid in a cloud computing arrangement. Examples of cloud computing arrangements include: (a) software as a service; (b) platform as a service; (c) infrastructure as a service; and (d) other similar hosting arrangements. The amendments add guidance to Subtopic 350-40, Intangibles - Goodwill and Other - Internal-Use Software, which will help entities evaluate the accounting for fees paid by a customer in a cloud computing arrangement. The guidance already exists in the FASB Accounting Standards Codification ™ in paragraphs 985-605-55-121 through 55-123, but it is included in a Subtopic applied by cloud service providers to determine whether an arrangement includes the sale or license of software. The amendments provide guidance to customers about whether a cloud computing arrangement includes a software license. If a cloud computing arrangement includes a software license, then the customer should account for the software license element of the arrangement consistent with the acquisition of other software licenses. If a cloud computing arrangement does not include a software license, the customer should account for the arrangement as a service contract. The amendments do not change the accounting for a customer’s accounting for service contracts. As a result of the amendments, all software licenses within the scope of Subtopic 350-40 will be accounted for consistent with other licenses of intangible assets. For public business entities, the amendments will be effective for annual periods, including interim periods within those annual periods, beginning after December 15, 2015. Early adoption is permitted for all entities. An entity can elect to adopt the amendments either: (
